Sawyer, C. J., delivered the opinion of the Court:
It is manifest, from the whole tenor of the deed from Geary et al. to Buckley,t that said parties designed to convey as Commissioners of the Sinking Fund. It is clearly so expressed. The Act of March 25, 1858 (Stats. 1858, p. 84), was intended—and, we think, did—confirm and validate the sales and conveyances of the Commissioners referred to in the Act, of which the sale and conveyance in question constitute one. Under this sale and conveyance, ratified and confirmed by the statute, Buckley took the title. The language of the statute, like that of many others, might have been better chosen, but the purpose, upon reading the whole Act, seems clear.
The sale under the power of attorney in the mortgage from Buckley to Southworth, was made without giving a notice of *196ten clays, as required. The attorney, therefore, did not pursue the power, and the sale is void for that reason. Judgment and order affirmed.
Sanderson, J., expressed no opinion.